DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 8 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 8, 15 of copending Application No16838690 in view of Kumatagi et al. (Pub 20200356397).
This is a provisional nonstatutory double patenting rejection.

	However, 16838690 does not explicitly disclose guest master server.
	Kumatagi teaches guest master server. [Paragraph 67, 77]


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pat 10,191,778) (hereafter Yang) in view of Kumatagi et al. (Pub 20200356397) (hereafter Kumatagi).

As per claim 1, Yang teaches:
A virtualized computing system, comprising: 
a host cluster having hosts and a virtualization layer executing on hardware platforms of the hosts, the virtualization layer supporting execution of virtual machines (VMs), the VMs including pod VMs, the pod VMs including container engines supporting execution of containers in the pod VMs; ([Column 2 line 16-30], According to various embodiments, the principles disclosed herewith can be implemented on top of other software, whether existing or new, and whether proprietary or public (e.g., Kubernetes), that uses or deploys the following entities and processes: nodes/minions (e.g., physical machines (PMs) and/or virtual machines ( VMs)); pods (including a group of containers, which may be smallest deployable units); [Column 47 line 31-54], The node 1950 is also known as a worker or minion and is the single machine, or virtual machine, where containers are deployed. Each node 1950 in a cluster must run in the container runtime--such as the container 1954--for communication with the master 1940.  [Column 48 line 14-24], According to various embodiments, the principles disclosed herewith can be implemented on top of other software, whether existing or new, and whether proprietary or public (e.g., Kubernetes), that uses or deploys the following entities and processes: nodes/minions (e.g., physical machines (PMs) and/or virtual machines ( VMs)); pods (including a group of containers, 
an orchestration control plane integrated with the virtualization layer, the orchestration control plane including a master server configured to manage the pod VMs and first VMs of the VMs; and
a guest cluster executing in the first VMs and managed by the orchestration control plane, the guest cluster including a guest master server configured to, in cooperation with the master server, deploy first pods in the pod VMs. ([Column 18 line 42-44], FIG. 26 is a block diagram of another exemplary master controller in the container environment of FIG. 19A.  [Column 47 line 3-54], The environment 1900 can be implemented as a master-slave architecture. Stated in another way, the environment 1900 can be divided into subcomponents that manage individual nodes (such as the cAdvisor, or a single virtual machine or container) and subcomponents that are part of the control plane, such as a master 1940 (which, according to various embodiments, is a Kubernetes master) shown in FIG. 20. Turning 
Although Yang silently discloses a guest master server ([Column 47 line 3-54], The environment 1900 can be implemented as a master-slave architecture. Stated in another way, the environment 1900 can be divided into subcomponents that manage individual nodes (such as the cAdvisor, or a single virtual machine or container) and subcomponents that are part of the control plane, such as a master 1940 (which, according to various embodiments, is a Kubernetes master) shown in FIG. 20. Turning to FIG. 20, the master 1940 includes a distributed key-value data store (or etcd) 1941, a scheduler 1942 (e.g., kube-scheduler), an API server 1943 (e.g., kube-apiserver), and a controller manager 1944 (e.g., kube-controller-manager).  The controller manager 1944 communicates with the API server 1943 to create, update, and delete the resources that are managed by the master 1940 (e.g., pods, service endpoints, and so on).)
Yang does not explicitly disclose a guest master server 
Kumatagi teaches a guest master server ([Paragraph 67], Master components provide the Kubernetes cluster's control plane (also referred to as "Kubernetes control plane"). Master components may include, but are not limited to, kube-apiserver, etcd, kube-scheduler, kube-controller-manager, and cloud-controller-manager. Master components make global decisions about the Kubernetes cluster. For example, master components handle scheduling. In addition, master components are utilized in detecting and responding to cluster events. For example, master components are responsible for starting up a new pod when a replication controller's "replicas" field is unsatisfied. Master components can be run on any machine in the cluster. Nonetheless, set up 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Yang wherein a hardware cluster (i.e. nodes/hosts) with a virtualization layer executing virtual machine (VMs) (i.e. pod VMs) in which the pod VMs includes a container engine which enables execution of containers in the pod VMs,  controller manager in conjunction with a Kubernetes master manages/controls resources of environment(s), into teachings of Kumatagi wherein the guest cluster includes a guest master server, because this would enhance the teachings of Yang wherein by coordinating the guest master server with the Kubernetes control plane, the guest master server can handle scheduling/deployment/scaling of pods onto the VMs while also detecting and responding to various cluster events.

As per claim 2, rejection of claim 1 is incorporated:
wherein the guest master server is configured to deploy second pods in the first VMs. ([Column 10 line 30-48], For example, the systems and methods disclosed herein can be used to ensure that the application is allocated sufficient resources when it is initially deployed to handle anticipated demand; dynamically alter the resources allocated to the application during operation by matching the resource requirements to the actual measured application demand; and predict future resource requirements based on planning assumptions related to future application demand.  In some embodiments, the systems and methods described herein apply to applications that scale vertically—e.g., to scale the additional resources that are allocated to the existing application components. Additionally and/or alternatively, the systems and methods described herein apply to applications that scale horizontally. Horizontally scaling applications are scaled by provisioning additional application components and dividing the work to be done among the old and new components (compared to adding resources to existing components)
Kumatagi also teaches a guest master server and deploy second pods in the first VMs([Paragraph 67], Master components provide the Kubernetes cluster's control plane (also referred to as "Kubernetes control plane"). Master components may include, but are not limited to, kube-apiserver, etcd, kube-scheduler, kube-controller-manager, and cloud-controller-manager. Master components make global decisions about the Kubernetes cluster. For example, master components handle scheduling. In addition, master components are utilized in detecting and responding to cluster events. For example, master components are responsible for starting up a new pod when a replication controller's "replicas" field is unsatisfied. Master components can be run on 

As per claim 3, rejection of claim 2 is incorporated:
wherein the guest master server is configured to receive a first specification for the first pods and a second specification for the second pods, the first specification including metadata requesting the first pods be deployed to the pod VMs. ([Column 25 line 1-45], The “service-identifier” attribute may itself include the following types of attributes as descriptors of the service that may be used for a particular class of services: <name, type, description, element manager>. For example, a CPU service provided by a Dell® server with an Intel iQ9550® processor managed by an element manager ServerEM015 may be assigned the following identifier: <De114, CPU, iQ9550, ServerEM015>.  the “price(demand)” attribute may refer to a method whose input is the demand by a service consumer, for a number of service units it requires, which computes the price in virtual currency units, as set by the service provider. For example, the simple service object <<De114, CPU, iQ9550, ServerEM015>, 0.1 Ghz, 0.8 Ghz, 2 Ghz, 1 hr, price(x)>, where price(x)=1/(2−0.1x).sup.2, may be used to describe a CPU service named De114, providing an Intel processor of type Q9550 for one hour in units of 0.1 Ghz. In this case, a request for 0.5 Ghz (5 units) of this CPU service will be priced at price(5)=1/2.25=$0.44 per one hour of use.)
Kumatagi also teaches a guest master server([Paragraph 67], Master components provide the Kubernetes cluster's control plane (also referred to as "Kubernetes control plane"). Master components may include, but are not limited to, kube-apiserver, etcd, kube-scheduler, kube-controller-manager, and cloud-controller-manager. Master components make global decisions about the Kubernetes cluster. For example, master components handle scheduling. In addition, master components are 

As per claim 4, rejection of claim 3 is incorporated:
Yang teaches wherein the second specification excludes any metadata requesting the second pods be deployed to the pod VMs. ([Column 3 line 7-20], In some systems, a default configuration is used. However, the default configuration may not be application-specific, may not consider the particular demand profile of the application, and/or cannot account for varying actual demand of the application. In other 
Kumatagi also teaches ([Paragraph 2], In some embodiments, workload is containerized using a default container runtime (e.g., runC) that spawns one or more cgroup-based containers on a compute node using resource limiting capabilities of the compute node's host kernel including cgroups and namespaces.  [Paragraph 90], The container runtime 804 (e.g., runC) is also referred to herein as a "default container runtime".)

As per claim 5, rejection of claim 1 is incorporated:
Yang teaches wherein the guest cluster is configured to execute a virtual node in the first VMs, the virtual node representing a first host of the hosts, and wherein the guest master server is configured to deploy the first pods to the virtual node, which in turn cooperates with the master server to deploy the first pods in the pod VMs on the first host. ([Column 1 line 47-55], For example, the principles disclosed herein may be used to resize, scale and place containers (e.g., Docker containers) or clusters of containers (e.g., pods, or container points of delivery (cPODs) discussed below), including in computer systems employing Kubernetes for cluster management. [Column 2 line 16-30], According to various embodiments, the principles disclosed herewith can be implemented on top of other software, whether existing or new, and whether proprietary or public (e.g., Kubernetes), that uses or deploys the following entities and processes: nodes/minions (e.g., physical machines (PMs) and/or virtual machines ( VMs)); pods (including a group of containers, which 
Kumatagi also teaches ([Paragraph 67], Master components provide the Kubernetes cluster's control plane (also referred to as "Kubernetes control plane"). Master components may include, but are not limited to, kube-apiserver, etcd, kube-scheduler, kube-controller-manager, and cloud-controller-manager. Master components make global decisions about the Kubernetes cluster. For example, master components handle scheduling. In addition, master components are utilized in detecting and responding to cluster events. For example, master components are responsible for starting up a new pod when a replication controller's "replicas" field is unsatisfied. Master components can be run on any machine in the cluster. Nonetheless, set up scripts typically start all master components on the same machine, and do not run user containers on that machine. [Paragraph 77], FIG. 6 illustrates a container orchestration system 600 that includes a plurality of compute nodes 602 at least one of which includes a container runtime (e.g., runC) 604 that launches a plurality of containers 606, according to one or more embodiments. The container orchestration system 600 may 

As per claim 6, rejection of claim 1 is incorporated:
Yang teaches wherein the guest cluster is configured to execute virtual nodes in the first VMs, the virtual nodes representing the pod VMs, and wherein the guest master server is configured to deploy the first pods to the virtual nodes, which in turn cooperate with the master server to deploy the first pods in the pod VMs. ([Column 1 line 47-55], For example, the principles disclosed herein may be used to resize, scale and place containers (e.g., Docker containers) or clusters of containers (e.g., pods, or container points of delivery (cPODs) discussed below), including in computer systems employing Kubernetes for cluster management. [Column 2 line 16-30], According to various embodiments, the principles disclosed herewith can be implemented on top of other software, whether existing or new, and whether proprietary or public (e.g., Kubernetes), that uses or deploys the following entities and processes: nodes/minions (e.g., physical machines (PMs) and/or virtual machines ( VMs)); pods (including a group of containers, which may be smallest deployable units); [Column 47 line 31-54], The node 1950 is also known as a worker or minion and is the single machine, or virtual machine, where containers are deployed. Each node 1950 in a cluster must run in the container runtime--such as the container 1954--for 
Kumatagi also teaches ([Paragraph 67], Master components provide the Kubernetes cluster's control plane (also referred to as "Kubernetes control plane"). Master components may include, but are not limited to, kube-apiserver, etcd, kube-scheduler, kube-controller-manager, and cloud-controller-manager. Master components make global decisions about the Kubernetes cluster. For example, master components handle scheduling. In addition, master components are utilized in detecting and responding to cluster events. For example, master components are responsible for starting up a new pod when a replication controller's "replicas" field is unsatisfied. Master components can be run on any machine in the cluster. Nonetheless, set up scripts typically start all master components on the same machine, and do not run user containers on that machine. [Paragraph 77], FIG. 6 illustrates a container orchestration system 600 that includes a plurality of compute nodes 602 at least one of which includes a container runtime (e.g., runC) 604 that launches a plurality of containers 606, according to one or more embodiments. The container orchestration system 600 may also be referred to as a cluster (e.g., the container orchestration system 600 may correspond to a Kubernetes cluster). The compute nodes 602 may be managed by a container orchestration manager (COM) 610. In Kubernetes, for example, each 

As per claim 7, rejection of claim 1 is incorporated:
Yang teaches wherein the guest cluster is configured to execute a controller, the controller configured to detect specification of the first pods received by the master server and configured to cooperate with the master server to deploy the first pods to the pod VMs. ([Column 1 line 47-55], For example, the principles disclosed herein may be used to resize, scale and place containers (e.g., Docker containers) or clusters of containers (e.g., pods, or container points of delivery (cPODs) discussed below), including in computer systems employing Kubernetes for cluster management. [Column 2 line 16-30], According to various embodiments, the principles disclosed herewith can be implemented on top of other software, whether existing or new, and whether proprietary or public (e.g., Kubernetes), that uses or deploys the following entities and processes: nodes/minions (e.g., physical machines (PMs) and/or virtual machines ( VMs)); pods (including a group of containers, which may be smallest deployable units); [Column 47 line 31-54], The node 1950 is also known as a worker or minion and is the single machine, or virtual machine, where containers are deployed. Each node 1950 in a cluster must run in the container runtime--such as the container 1954--for communication with the master 1940.  [Column 48 line 14-24], According to various embodiments, the principles disclosed herewith can be implemented on top of other software, whether existing or new, and whether proprietary or public (e.g., Kubernetes), that uses or deploys the following entities and processes: 
Kumatagi also teaches ([Paragraph 67], Master components provide the Kubernetes cluster's control plane (also referred to as "Kubernetes control plane"). Master components may include, but are not limited to, kube-apiserver, etcd, kube-scheduler, kube-controller-manager, and cloud-controller-manager. Master components make global decisions about the Kubernetes cluster. For example, master components handle scheduling. In addition, master components are utilized in detecting and responding to cluster events. For example, master components are responsible for starting up a new pod when a replication controller's "replicas" field is unsatisfied. 

As per claims 8-14.  These are method claims corresponding to the system claims 1-7.  Therefore, rejected based on similar rationale.

As per claims 15-20.  These are non-transitory computer readable medium claims corresponding to the system claims 1-3 and 5-7.  Therefore, rejected based on similar rationale.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196